                       UNITED STATES BANKRUPTCY COURT
         FOR THE EASTERN DISTRICT OF MICHIGAN-SOUTHERN DIVISION-FLINT

IN THE MATTER OF:          CASE NO: 21-30539-JDA           ATTORNEY: Frego & Associates -
DEBTOR (S)                 CHAPTER 13 PROCEEDINGS          The Bankruptcy Law Office Plc
                           JUDGE: Joel D. Applebaum        DATE FILED: 4/5/2021
Mitchell Dewayne Moss
                                                           CLAIMS BAR DATE: 6/14/2021
                                                           CONFIRMATION DATE: 6/15/2021
                       TRUSTEE’S OBJECTION TO CONFIRMATION

 1. The Trustee calculates that the proposed plan is not feasible and will extend beyond 60
    months contrary to 11 U.S.C. §1322(d)(1).

 2. The Debtor testified at the §341 Meeting of Creditors that the $900 per month housing
    expense is paid to Danny Zerkin for a residential lease. The residential lease is not
    included on Schedule G or treated in the Chapter 13 Plan as required by 11 U.S.C.
    1322(b)(7). The Trustee requires an amended Schedule G, Matrix and an amended
    Chapter 13 Plan.

 3. The Debtor testified at the §341 Meeting of Creditors that a new bank account has been
    opened with Teamsters Credit Union. The Trustee questions when this account was
    opened and requires an amended Schedule A/B if the account was open at the time of
    filing.

 4. Based upon the Debtor’s Schedule J, the amount of disposable income available to fund
    the Plan is $455 per month, but the amended Chapter 13 Plan proposes funding in the
    amount of $975 per month. The Trustee questions how the Debtor will be able to fund
    the plan pursuant to 11 U.S.C. §1325(a)(6).

 5. The Trustee objects to the following expenses of the Debtor’s Schedule J as excessive and
    unreasonable affecting the net disposable income available to fund the Plan in
    contravention of 11 U.S.C. §1325(a)(3) and/or 11 U.S.C. §1325(b):

    a. Trustee finds the Debtor’s budget to be over the national standard guidelines by $402
       per month (which covers food, housekeeping supplies, clothing and services, personal
       care products and misc. expenses based upon the number of persons within the
       household).

      21-30539-jda   Doc 24   Filed 05/06/21   Entered 05/06/21 13:56:36   Page 1 of 4
   b. Charitable contributions listed on Schedule J in the amount of $100 per month as the
      Debtors’ Statement of Financial Affairs, part 5, question 14, indicates no gifts or
      contributions with a total value of more than $600 went to any charity within 2 years
      before filing. Trustee requires three months verification of this charitable giving for
      January through March 2021.

   c. Vehicle insurance in the amount of $460 per month. The Trustee requires a copy of
      the annual premium statement and declarations page for the automobile insurance to
      verify the amount included on Schedule J.

6. Provide the following to the Trustee:

   a. A complete copy of the filed 2019 and 2020 Federal Income Tax Returns;

   b. Sixty days recent paystubs for both the Debtor and the non-filing spouse;

   c. A copy of the residential lease agreement;

   d. A copy of the retail installment contract for the non-filing spouse’s vehicle in which a
      $454 per month vehicle payment appears on Schedule J and include a step payment if
      the vehicle is paid off during plan pendency;

   e. A copy of the retail installment contract for the non-filing spouse’s vehicle in which a
      $420 per month vehicle payment appears on Schedule J and include a step payment if
      the vehicle is paid off during plan pendency;

   f. A copy of the retail installment contract for the non-filing spouse’s vehicle in which a
      $200 per month vehicle payment appears on Schedule J and include a step payment if
      the vehicle is paid off during plan pendency;

   g. Huntington Bank checking and savings account statements from January 1, 2021
      through April 5, 2021;

   h. Teamsters Credit Union bank statements from January 1, 2021 through April 5, 2021
      (as applicable);



     21-30539-jda   Doc 24   Filed 05/06/21   Entered 05/06/21 13:56:36   Page 2 of 4
        i. Three months verification of the non-filing spouse’s credit card ($40 per month on
           Schedule J) and finger hut budget expense ($50 per month on Schedule J).



NATURE OF THE PLAN- The Trustee interprets the nature of the plan to be:

☒ 100% Plan

WHEREFORE, unless the above terms are satisfied, the Chapter 13 Trustee requests that this
Honorable Court deny confirmation of the Debtor’s Plan, dismiss this case, or provide other
relief as is just.

                                              /s/ Carl L. Bekofske
Dated:    May 6, 2021                         Carl L. Bekofske, Standing Chapter 13 Trustee
                                              400 N. Saginaw St. Ste 331., Flint, MI 48502
Katie                                         (810) 238-4675      ECF@flint13.com
                                              P-10645




          21-30539-jda   Doc 24   Filed 05/06/21   Entered 05/06/21 13:56:36   Page 3 of 4
                         UNITED STATES BANKRUPTCY COURT
           FOR THE EASTERN DISTRICT OF MICHIGAN-SOUTHERN DIVISION-FLINT
                                                              Case No: 21-30539-JDA
IN THE MATTER OF:
                                                              CHAPTER 13 PROCEEDINGS
DEBTOR (S)
                                                              JUDGE Joel D. Applebaum
Mitchell Dewayne Moss

                                    CERTIFICATE OF SERVICE

I hereby certify that on May 6, 2021, I electronically filed the Chapter 13 Trustee’s Objection to
Confirmation with the Clerk of the Court using the ECF system; which will send notification of
such filing to the following:

Frego & Associates - The Bankruptcy Law Office Plc
fregolaw@aol.com

And I hereby certify that I have mailed by United States Postal Service the Paper(s) to the
following non-ECF participants:

Mitchell Dewayne Moss
1490 Westerrace Dr
Flint Mi 48532



                                             /s/ Tenee Smith
                                             Carl L. Bekofske, Standing Chapter 13 Trustee
                                             400 N. Saginaw St. Ste 331., Flint, MI 48502
                                             (810) 238-4675
                                             Email: ECF@flint13.com




        21-30539-jda    Doc 24   Filed 05/06/21   Entered 05/06/21 13:56:36   Page 4 of 4
